Citation Nr: 1300572	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-34 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to March 24, 2010, and as 50 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1967 to December 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Albuquerque, New Mexico.  

In December 2011, the RO increased the rating for the service-connected PTSD to 50 percent (effective March 24, 2010 or the date of the VA examination).  


FINDING OF FACT

In correspondence received in February 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, in correspondence received by the Board in February 2012, the Veteran withdrew the issues on appeal.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal, and it is dismissed.  


ORDER

The claim of entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to March 24, 2010, and as 50 percent disabling thereafter, is dismissed.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


